Name: Commission Regulation (EEC) No 2546/92 of 31 August 1992 closing an invitation to tender on the supply of tomato concentrate as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  foodstuff;  plant product;  United Nations
 Date Published: nan

 1 . 9. 92 Official Journal of the European Communities No L 254/71 COMMISSION REGULATION (EEC) No 2546/92 of 31 August 1992 closing an invitation to tender on the supply of tomato concentrate as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas, for lot D of Regulation (EEC) No 2446/92, (3), the Commission issued an invitation to tender for the supply of 49 tonnes of tomato concentrate to UNRWA as food aid ; whereas the conditions of the supply should be reviewed and the invitation to tender in question should consequently be closed, HAS ADOPTED THIS REGULATION : Article 1 For lot D of the Annex to Regulation (EEC) No 2446/92, the tender is closed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12 . 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p . 6 . (J) OJ No L 243, 25. 8 . 1992, p. 12.